DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 3/11/2021 has been entered. Claims 1-20 remain pending in the application and rejected.

Response to Arguments
Applicant’s arguments on pages 7-9 with respect to claims 1-20 have been considered but are moot upon a further consideration and a new ground of rejection made under 35 U.S.C. 102(a)(2) as being anticipated by Zhang (US PGPub 2016/0057191).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 11, 12, 14 and 16-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang (US PGPub 2016/0057191).

Regarding claims 1, 16 and 17, Zhang teaches a method comprising, by one or more computing devices of an online social network (Zhang, see abstract, A content providing device may receive an indication to stream real-time content. The real-time content may include content captured by the content providing device):
sending, to a client system of a first user, a notification for presentation to the first user (Zhang, see paragraph 0050, content providing device 210 provides the dynamic content address, via a text message, to User B's content receiving device 220 and User C's content receiving device 220. As shown, assume that content providing device 210 provides the dynamic content address via a link in the text message), wherein the notification comprises a reference to a media-content item and an activatable element for accessing the media-content item (Zhang, see paragraph 0050, As shown, assume that content providing device 210 provides the dynamic content address via a link in the text message. Assume that User B and User C interact with the link to cause their respective content receiving devices 220 to access the video recording via the dynamic content address via which content providing device 210 provides the video recording);
receiving, from the client system, a user input selecting the activatable element (Zhang, see paragraph 0036, a contact associated with content receiving device 220 may interact with the dynamic content address, such as by clicking on a link that includes the dynamic content address);
determining, responsive to the user input selecting the activatable element of the notification, a list indicating proximate media-player devices within a predetermined threshold distance to the client system (Zhang, see paragraphs 0040 and 0051, content receiving device 220 may provide an option for a user to stream the real-time content using content receiving device 220 (e.g., a mobile phone), and/or to provide the streaming real-time content to output device 240. content receiving device 220 may provide the streaming content to dongle device 230, such as via a network (e.g., a wireless network, a near-field communication network, a Bluetooth network, a Wi-Fi network, etc.)); and
sending, to the client system, the list indicating proximate media-player devices for presentation to the first user (Zhang, see paragraphs 0040 and 0051, content receiving device 220 may provide an option for a user to stream the real-time content using content receiving device 220 (e.g., a mobile phone), and/or to provide the streaming real-time content to output device 240. content receiving device 220 may provide the streaming content to dongle device 230, such as via a network (e.g., a wireless network, a near-field communication network, a Bluetooth network, a Wi-Fi network, etc.)), wherein each of the proximate media-player devices are associated with a deep link being selectable by the first user, wherein each deep link comprises instructions for presenting the media-content item on a display device coupled to a respective media-player devices of the proximate media-player devices (Zhang, see paragraph 0053, As shown by reference number 550, assume that User C selects to stream the video recording using User C's output device 240 (e.g., a television). As shown by reference number 555, based on this interaction, assume that .
Regarding claim 2, Zhang teaches wherein the media-content item is accessible to the first user via any of the proximate media-player devices (Zhang, see paragraphs 0040 and 0051, content receiving device 220 may provide an option for a user to stream the real-time content using content receiving device 220 (e.g., a mobile phone), and/or to provide the streaming real-time content to output device 240. content receiving device 220 may provide the streaming content to dongle device 230, such as via a network (e.g., a wireless network, a near-field communication network, a Bluetooth network, a Wi-Fi network, etc.)).

Regarding claim 11, Zhang teaches wherein, in response to the first user selecting a first deep link, a corresponding proximate media-device player retrieves the media-content item to present the media-content item on the display device (Zhang, see paragraph 0053, As shown by reference number 550, assume that User C selects to stream the video recording using User C's output device 240 (e.g., a television). As shown by reference number 555, based on this interaction, assume that User C's content receiving device 220 provides the streaming video recording to dongle device 230, which provides the streaming video recording to output device 240, which provides 

Regarding claim 12, Zhang teaches wherein determining the list indicating proximate media-player devices to the client system comprises:
detecting a plurality of proximate media-player devices (Zhang, see paragraphs 0040 and 0051, content receiving device 220 may provide an option for a user to stream the real-time content using content receiving device 220 (e.g., a mobile phone), and/or to provide the streaming real-time content to output device 240. content receiving device 220 may provide the streaming content to dongle device 230, such as via a network (e.g., a wireless network, a near-field communication network, a Bluetooth network, a Wi-Fi network, etc.));
determining which proximate media-player devices of the plurality of media-player devices can access the media-content item based on the user having a subscription with a third-party content provider (Zhang, see paragraph 0029, content providing device 210 may provide an indication of whether a contact is capable of receiving real-time content, whether a contact is subscribed to receive real-time content (e.g., from the user), whether a contact has a particular application installed, etc., and may permit the user to select only contacts with this capability, subscription, installation, etc); and
generating the list indicating proximate media-player devices by adding proximate media-player devices to the list that are determined to have access to the media-content item (Zhang, see paragraph 0053, As shown by reference number 550, 

Regarding claim 14, Zhang teaches wherein each of the proximate media-player devices is proximate to the client system in an instance in which it is within a wireless communication range of the client system (Zhang, see paragraphs 0040 and 0051, content receiving device 220 may provide an option for a user to stream the real-time content using content receiving device 220 (e.g., a mobile phone), and/or to provide the streaming real-time content to output device 240. content receiving device 220 may provide the streaming content to dongle device 230, such as via a network (e.g., a wireless network, a near-field communication network, a Bluetooth network, a Wi-Fi network, etc.)).

Regarding claim 18, Zhang teaches wherein presentation comprises presenting a media-player device determined as closest to the first user as a preferred media-player device in the list indicating the proximate media-player devices (Zhang, see paragraphs 0040 and 0051, content receiving device 220 may provide an option for a user to stream the real-time content using content receiving device 220 (e.g., a mobile phone), and/or to provide the streaming real-time content to output device 240. content receiving .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US PGPub 2016/0057191) in view of Strober (US PGPub 2013/0124759).

Regarding claim 3, Zhang teaches the above yet fails to teach wherein the media-content item is selected from a plurality of media-content items based on content information associated with the media-content item and social-networking information of the first user.
Then Strober teaches wherein the media-content item is selected from a plurality of media-content items based on content information associated with the media-content item and social-networking information of the first user (Strober, see paragraph 0027, Based on information in the message from the mobile phone 20, the server system 24 verifies that the user has an account (block 114), and the contents of the message, as 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang with play control of content on a display device of Strober, because doing so would make Zhang more efficient in allowing a user to perform a general Web search to locate and capture Web media, and to control a television or other display remotely using the personal computing device (Strober, see paragraph 0003).

Regarding claim 4, Zhang in view of Strober teaches wherein the content information is accessed from one of the proximate media-player devices (Zhang, see paragraph 0053, As shown by reference number 550, assume that User C selects to stream the video recording using User C's output device 240 (e.g., a television). As shown by reference number 555, based on this interaction, assume that User C's content receiving device 220 provides the streaming video recording to dongle device 230, which provides the streaming video recording to output device 240, which provides the video recording for display as the video recording is received from content providing device 210).

Regarding claim 5, Zhang in view of Strober teaches wherein the content information is accessed from a third-party content provider, the third-party content provider being associated with the media-content item (Strober, see paragraph 0045, a user within a group can share a video playlist and video links via an Instant messaging 

Regarding claim 6, Zhang in view of Strober teaches wherein the content information associated with the media-content item comprises schedule information for the media-content item (Strober, see paragraph 0045, a user within a group can share a video playlist and video links via an Instant messaging system built-in to the application. Users also can post video links or a video playlist to third-party web sites (e.g., social networking sites). Other users can view the video link and playlist within the application. When a video from the list is selected, it plays on the selected device).

Regarding claim 7, Zhang in view of Strober teaches wherein the content information associated with the media-content item comprises genre information for the media-content item (Strober, see paragraph 0025, If the user selects to add new content to the playlist, the user is presented with a screen that allows him to enter user-defined search parameters or o select predefined search parameters to request video data).

Regarding claim 8, Zhang in view of Strober teaches wherein the social-networking information of the first user comprises preference information of the first user (Strober, see paragraph 0025, If the user selects to add new content to the playlist, the 

Regarding claim 9, Zhang in view of Strober teaches wherein the social-networking information of the first user comprises demographic information of the first user (Strober, see paragraph 0025, If the user selects to add new content to the playlist, the user is presented with a screen that allows him to enter user-defined search parameters or o select predefined search parameters to request video data).

Regarding claim 10, Zhang in view of Strober teaches wherein the social-networking information of the first user comprises an affinity coefficient of the first user with respect to one or more concepts associated with the online social network (Strober, see paragraph 0025, In response, the content provider 30 provides metadata (e.g., titles, links to the videos) for one or more video files that satisfy the search parameters (block 104))).

Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US PGPub 2016/0057191) in view of Pappu (US PGPub 2015/0339274).

Regarding claim 13, Zhang teaches the above yet fails to teach wherein the reference to the media-content item comprises an advertisement for the media-content item.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang with mobile-to-tv deeplinking of Pappu, because doing so would make Zhang more efficient in enabling a content publisher to encapsulate a multimedia experience into a single hyperlink, referred to as a mobile-to-tv deeplink, which may be enabled to perform a particular action on a display device (Pappu, see paragraph 0004).

Regarding claim 15, Zhang teaches the above yet fails to teach wherein the online social network comprises a social graph comprising a plurality of nodes and a plurality of edges connecting the nodes, each of the edges between two of the nodes representing a single degree of separation between them, the nodes comprising: a first node corresponding to the first user; and a plurality of second nodes that each correspond to a respective concept associated with the online social network.
Then Pappu teaches wherein the online social network comprises a social graph comprising a plurality of nodes and a plurality of edges connecting the nodes, each of the edges between two of the nodes representing a single degree of separation between them (Pappu, see paragraph 0010, such context data may include attributes of the local network connected to the mobile device where the hyperlink is presented, available display devices connected to the local network with the mobile device, the 
a first node corresponding to the first user (Pappu, see paragraph 0083, The process 500 may include a mobile device 502, a mobile application 504, one or more display devices 506, 508, and a cloud service 510); and
a plurality of second nodes that each correspond to a respective concept associated with the online social network (Pappu, see paragraph 0083, Although only display devices 506 and 508 are represented in the figure, the process 500 may include more display devices connected over the same local network as the mobile device 502).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang with mobile-to-tv deeplinking of Pappu, because doing so would make Zhang more efficient in enabling a content publisher to encapsulate a multimedia experience into a single hyperlink, referred to as a mobile-to-tv deeplink, which may be enabled to perform a particular action on a display device (Pappu, see paragraph 0004).

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US PGPub 2016/0057191) in view of Archibong (US PGPub 2014/0067945).

Regarding claim 19, Zhang teaches the above yet fails to teach further comprising: accessing, responsive to a received indication that the client system determined that the respective media-player device is within the predetermined 
Then Archibong teaches further comprising: accessing, responsive to a received indication that the client system determined that the respective media-player device is within the predetermined threshold distance to the client system, social-networking information associated with the first user  (Archibong, see paragraph 0119, user 101 may “check in” with social networking system 160 using social TV dongle 810. User 101 may press a “check in” button displayed in a mobile app of social networking system 160 on mobile device 840 when user 101 is in proximity to social TV dongle 810. Social TV dongle 810 may then send information to social networking system 160 that indicates that user 101 has checked in at home).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang with sharing television and video programming through social networking of Archibong, because doing so would make Zhang more efficient in improving a social interaction between a user and a friend by each viewing the same show and subsequently interacting via social networking system about the show (Archibong, see paragraph 0099).

Regarding claim 20, Zhang in view of Archibong teaches wherein the media-content item is selected for presenting on the display device based in part on the social networking information (Archibong, see figure 29 and paragraph 0279, channel switching mobile app 2910 may display one or more facepiles (e.g., multiple photos of users of social networking system 160). In some embodiments, social content is 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONG G KIM whose telephone number is (571)270-0619.  The examiner can normally be reached on Mon-Fri @ 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/CHONG G KIM/Examiner, Art Unit 2457                                                                                                                                                                                                        

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2457